ORDER
Following the filing of a petition by the Director alleging that the respondent James A. Del Vecchio had misappropriated funds belonging to clients from his client trust account and following the filing of a supplementary petition by the Director seeking respondent’s temporary suspension from the practice of law, the Director and the respondent entered into a stipulation dated September 21, 1988, to dispense with panel proceedings under Rule 9, Rules on Lawyers Professional Responsibility. Moreover, in the stipulation the respondent waived his right to contest the Director’s petition for temporary suspension and agreed that without further proceedings this court may enter its order temporarily suspending him from the practice of law pending final determination of the underlying disciplinary proceedings.
The court having considered the petition, the supplementary petition, and the stipulation NOW ORDERS:
1. The respondent is hereby temporarily suspended from the practice of law effective October 6, 1988, pending final determination of these disciplinary proceedings.
2. Within ten days from the date of this order, respondent shall notify each of his clients of his inability to continue represen*663tation of the client after October 5, 1988, and shall forthwith otherwise fully comply with the provisions of Rule 26, Rules on Lawyers Professional Responsibility.